Citation Nr: 1443852	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-32 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus disorder.

2.  Entitlement to service connection for a back disorder, claimed as due to bilateral pes planus.

3.  Entitlement to service connection for a left knee disorder, claimed as due to bilateral pes planus.

4.  Entitlement to service connection for right knee disorder, claimed as due to bilateral pes planus.

5.  Entitlement to service connection for a left leg disorder, claimed as due to bilateral pes planus.

6.  Entitlement to service connection for a right leg disorder, claimed as due to bilateral pes planus.

7.  Entitlement to service connection for a left ankle disorder, claimed as due to bilateral pes planus.

8.  Entitlement to service connection for a right ankle disorder, claimed as due to bilateral pes planus.

9.  Entitlement to service connection for left upper extremity carpal tunnel syndrome.

10.  Entitlement to service connection for right upper extremity carpal tunnel syndrome.

11.  Entitlement to service connection for a left upper extremity cold injury, to include as due to carpal tunnel syndrome.

12.  Entitlement to service connection for a right upper extremity cold injury, to include as due to carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In December 2013, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the Wilkes Barre office associated with the RO in Philadelphia, Pennsylvania, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the "Virtual VA" system.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

The Veteran in this case has elected to participate in the Expedited Claims Adjudication (ECA) Initiative.  See ECA Agreement and Waiver of Rights, dated February 8, 2010.  The ECA is a pilot program designed to expedite the processing of claims and appeals by obtaining claimants' waivers of certain statutory and regulatory response periods, and by utilizing the Board's statutory authority to pre-screen cases to determine the adequacy of the record for decisional purposes.  The case has been processed under regulations governing the ECA.  See 38 C.F.R. 
§§ 20.1500-20.1510 (2013).

The issues of service connection for left upper extremity carpal tunnel syndrome, right upper extremity carpal tunnel syndrome, a left upper extremity cold injury, and a right upper extremity cold injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's preexisting bilateral pes planus disorder was noted at service entrance. 

2.  The preexisting bilateral pes planus disorder did not undergo an increase in severity during active service.

3.  The Veteran is not service connected for bilateral pes planus.


CONCLUSIONS OF LAW

1.  As the Veteran's preexisting pes planus was not aggravated by service, the criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).

2.  The criteria for service connection for a back disorder, as due to bilateral pes planus, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  

3.  The criteria for service connection for a left knee disorder, as due to bilateral pes planus, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  

4.  The criteria for service connection for a right knee disorder, as due to bilateral pes planus, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  

5.  The criteria for service connection for a left leg disorder, as due to bilateral pes planus, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  

6.  The criteria for service connection for a right leg disorder, as due to bilateral pes planus, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  

7.  The criteria for service connection for a left ankle disorder, as due to bilateral pes planus, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  

8.  The criteria for service connection for a right ankle disorder, as due to bilateral pes planus, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Id.

In a January 2010 letter, the RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The January 2010 letter also included explanations for how VA determines disability ratings and effective dates, as required by Dingess.  Although the January 2010 letter did not explain how to substantiate a claim for service connection on a secondary theory of entitlement, such notice was provided in a January 2013 letter, sent after the initial denial of the service connection claims in August 2010.  The RO cured any deficiency in the time of the January 2013 notice when it readjudicated the case in a March 2013 supplemental statement of the case (SSOC).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a statement of the case (SOC) or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration disability benefit, VA examination reports, the December 2013 Board hearing transcript, and the Veteran's statements.

VA examined the Veteran's back and lower extremities in April 2010.  The VA examiner reviewed the claims file, performed a physical evaluation and diagnostic testing, interviewed the Veteran about past and present symptomatology, and provided the requested opinions with supporting rationale.  Due to an ambiguity in the language used in the opinion regarding aggravation of the preexisting pes planus disorder, the RO obtained clarification of the VA examiner's opinion in June 2013.  The Board finds that the April 2010 VA examination and medical opinion, when considered with the June 2013 clarification, are adequate to assist in determining the nature and etiology of the foot, back, knee, leg, and ankle disabilities, and that no further examination or opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994). 

If a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe, 7 Vet. App. at 246. 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Where the pre-service disability did undergo an increase in severity during service, clear and unmistakable evidence (obvious or manifest, with the burden on VA) is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 
492 F.3d at 1377.  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Pes Planus

The Veteran seeks service connection for bilateral pes planus on the basis that a preexisting bilateral pes planus disorder was aggravated by service.  Specifically, the Veteran asserts that the preexisting bilateral pes planus was noted, but not properly outfitted with orthotics, and as a result, symptoms such as pain and instability worsened, leading to other injuries in the lower extremities.  See December 2013 VA Form 21-4138; December 2013 Board hearing transcript at 
7-9.

After consideration of all the lay and medical evidence, the Board finds that service connection is not warranted for the Veteran's bilateral pes planus disorder.  As explained below, the weight of the evidence shows that the Veteran had a preexisting bilateral pes planus disorder, which was "noted" at entrance into active service, which did not increase in severity during active service.

The evidence shows that a pre-existing bilateral pes planus disorder was "noted" at service entrance; therefore, the presumption of sound condition as it relates to the current bilateral pes planus disorder is not applicable.  The September 1965 service enlistment examination reflects an abnormal clinical evaluation of the feet, and the service medical examiner explained that the Veteran had bilateral pes planus.  Because a preexisting bilateral pes planus disorder was "noted" upon entrance to active service, service connection may granted only if it is shown that the bilateral pes planus disorder was aggravated by service, that is, if the preexisting bilateral pes planus disorder was permanently worsened in severity beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306.  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  In this case, the primary question is whether the preexisting bilateral pes planus increased in severity during active service.  In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

In consideration of the foregoing, the Board next finds that the weight of the evidence is against finding that the preexisting bilateral pes planus disorder increased in severity during active service.  Service treatment records show that the Veteran was treated for a left ankle sprain in July 1966.  There are no further complaints included in the July 1966 treatment record, to include evidence of injury to the right ankle or any symptoms or complaints related to the feet.  Service examinations from March 1967 and October 1968 (service separation) include normal clinical evaluations of the feet, and the Veteran denied any present complaints or history of foot trouble in the October 1968 report of medical history.

The service treatment records, which appear to be complete, reflect that the Veteran was treated for other injuries and disorders during service for which he did seek treatment; however, the remaining service treatment records do not include any complaints, symptoms, or treatment for preexisting bilateral pes planus.  The Veteran presented for treatment of multiple other conditions including a sore throat, an eye infection, a stomach ache, and the previously discussed left ankle sprain.  Additionally, the Veteran reported a history of hearing loss and frequent colds on the October 1968 report of medical history, but no history of foot trouble.  Thus, in consideration of the other evidence included in the service treatment records showing complaints and treatment for various disorders, it is likely that any complaints, symptoms, or treatment for bilateral pes planus would have been mentioned and/or detected during service.  As a result, the absence of any in-service complaint, finding, or reference to treatment for bilateral pes planus or related symptoms weighs against finding that the preexisting bilateral pes planus disorder increased in severity during active service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

The evidence also includes an April 2010 VA medical opinion and an addendum opinion from June 2013 that weigh against finding that the preexisting bilateral pes planus disorder increased in severity during active service.  In the April 2010 VA medical opinion, the VA examiner opined that it is at least as likely as not that the preexisting bilateral pes planus was "temporarily aggravated" while in the military.  The VA examiner explained that the Veteran worked for approximately 35-40 years after service separation in the plumbing and heating service before retiring in 2006 due to major medical problems not associated with the feet.  A June 2013 VA Form 27-0820 indicates that the VA examiner clarified the April 2010 medical opinion to state that the Veteran's preexisting bilateral pes planus was not permanently aggravated by service.  The September 2010 medical opinion provided by Dr. M.P. addresses several lower extremities disorders but does not provide an opinion as to whether the preexisting bilateral pes planus disorder increased in severity during active service.  Similarly, the remaining VA and private treatment records do not include any medical opinions about whether the preexisting bilateral pes planus disorder increased in severity during active service.  

As noted above, the Veteran has offered the contention that the preexisting bilateral pes planus was aggravated by active duty service, specifically stating that symptoms such as pain and instability worsened, leading to other lower extremity injuries.  See December 2013 VA Form 21-4138; December 2013 Board hearing transcript at 
7-9.  Although the Veteran is competent to recount symptoms associated with the preexisting bilateral pes planus, the evidence does not demonstrate that he possesses the knowledge, training, or experience to provide a competent medical opinion explaining how the preexisting bilateral pes planus was permanently worsened (aggravated) beyond its natural progression during service.  See Kahana, 24 Vet. App. at 437.  A competent medical opinion regarding aggravation requires knowledge of the natural progression of pes planus, and an understanding of how intercurrent stress, use, age, and injury may affect the progression of pes planus.  As the Veteran is not shown to possess such knowledge or understanding, the Veteran's recent assertion of aggravation during service is not afforded any probative weight. 

Because the preexisting bilateral pes planus disorder was noted at service entrance, and the weight of the evidence indicates that it did not increase in severity during service, the weight of the evidence demonstrates no aggravation of the bilateral pes planus disorder by service.  As the evidence does not demonstrate worsening of the preexisting bilateral pes planus disorder during service (preponderance of the evidence is against a finding of worsening during service), the presumption of aggravation does not arise in this case, so the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

For these reasons, the Board finds that a preponderance of the evidence demonstrates that the Veteran's preexisting bilateral pes planus disorder that was noted upon service entrance did not increase in severity during service; specifically, the Board finds that the preexisting bilateral pes planus disorder noted upon service entrance was not aggravated by service, as defined by 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306.  Because aggravation by service of the preexisting bilateral pes planus disorder is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service connection for bilateral pes planus disorder must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.

Service Connection for a Back Disorder, Bilateral Knee Disorder,
Bilateral Leg Disorder, and Bilateral Ankle Disorder

The Veteran asserts that service connection for a back disorder, bilateral knee disorder, bilateral leg disorder, and bilateral ankle disorder is warranted because current back, knee, leg, and ankle disorders are all due to the improper handling of the preexisting bilateral pes planus disorder by service medical providers.  Specifically, the Veteran contends that pain and instability in the feet due to the bilateral pes planus, which was not treated with orthotics or adequate support, led to injuries of the back, knees, legs, and ankles in service.  See December 2013 Board hearing transcript at 5-6; November 2011 VA Form 9; January 2010 VA Form 
21-4138.

For each of the claims for service connection discussed in this section, the Veteran has specifically claimed service connection on a secondary theory of entitlement.  In each instance, the Veteran has limited the appeals to service connection as due to preexisting bilateral pes planus.  See December 2013 Board hearing transcript at 2-3.  The Veteran does not contend that these disorders started in service or are related to service.  See id.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Pursuant to the decision above, service connection for bilateral pes planus has been denied.  As a result, service connection for a disorder claimed as due to bilateral pes planus is not warranted on a secondary theory of entitlement because bilateral pes planus is not a service-connected disability.  See Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 516-17.  Accordingly, as the Veteran has limited the appeals for service connection for a back disorder, bilateral knee disorder, bilateral leg disorder, and bilateral ankle disorder to a secondary theory of entitlement, the criteria for service connection are not met.  See 38 C.F.R. § 3.310(a).  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the Veteran does not contend that these disorders started in service or are related to service, the Board does not reach the theories of direct or presumptive entitlement to service connection.  See 38 U.S.C.A. § 7104(a) (providing that the Board decides actual "questions in a matter").


ORDER

Service connection for bilateral pes planus is denied.

Service connection for a back disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left leg disorder is denied.

Service connection for a right leg disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for a right ankle disorder is denied.




REMAND

Service Connection for Bilateral Upper Extremity Carpal Tunnel Syndrome,
Bilateral Upper Extremity Cold Injuries

The Veteran contends that he incurred bilateral carpal tunnel syndrome while working as a typist in service.  See December 2013 Board hearing transcript at 13-15.  The Veteran has asserted that bilateral upper extremity cold injuries may be due to bilateral carpal tunnel syndrome.  See id. at 2, 13.

After a review of the record, the Board finds that additional development is needed before proceeding to appellate review on the issues of service connection for left upper extremity carpal tunnel syndrome, right upper extremity carpal tunnel syndrome, a left upper extremity cold injury, and a right upper extremity cold injury.  Specifically, a VA examination is required to fulfill VA's duty to assist the Veteran substantiate the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d).

The evidence demonstrates that the Veteran has current bilateral upper extremity carpal tunnel syndrome.  Private treatment records from Dr. M.P. show bilateral carpal tunnel syndrome.  See September 2010 Dr. M.P. medical evaluation.  In addition, the Veteran has described upper extremity disorder symptoms including numbness and tingling in the arms.  See December 2013 Board hearing transcript at 17.  The DD Form 214 reflects that the Veteran served as an information specialist while on active duty, which is consistent with the Veteran's reported typing duties during service.

The Veteran has not yet received a VA examination or medical opinion addressing the current bilateral upper extremity carpal tunnel syndrome, whether the bilateral carpal tunnel syndrome is related to in-service typing duties, or whether any other upper extremity disorders were incurred in service or related to the current bilateral carpal tunnel syndrome.  VA should afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  For these reasons, the Board finds that a VA examination is necessary in this case.

Accordingly, the issues of service connection for left upper extremity carpal tunnel syndrome, right upper extremity carpal tunnel syndrome, a left upper extremity cold injury, and a right upper extremity cold injury are REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination(s) to assist in determining the etiology of currently diagnosed bilateral upper extremity carpal tunnel syndrome.  The relevant evidence should be made available to and reviewed by the examiner prior to completion of the examination.  All necessary testing should be conducted and all appropriate diagnoses rendered.

Based on review of the appropriate records, the examiner should state, for each diagnosis, an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that current bilateral upper extremity carpal tunnel syndrome, or any current disability of the upper extremities, had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein.  When providing these opinions, the examiner should discuss the impact, if any, of the Veteran's post-service work history providing residential plumbing and heating services for 35-40 years after service.
 
The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

2.  When the development above has been completed, the remanded issues should be readjudicated.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).


This claim must be afforded expeditious treatment.  The law requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


